SLIP OP. 06-23

                 UNITED STATES COURT OF INTERNATIONAL TRADE

                                             :
NIPPON STEEL CORPORATION,                    :
                                             :
                  Plaintiff,                 :
                                             :
             v.                              :
                                             :             Before: Jane A. Restani,
                                             :                     Chief Judge
UNITED STATES,                               :
                                             :
                  Defendant,                 :             Consol. Court No. 99–08-00466
                                             :
             and                             :
                                             :
U.S. STEEL GROUP, A Unit of USX Corporation, :
ISPAT INLAND INC., GALLATIN STEEL, IPSCO :
STEEL, INC., STEEL DYNAMICS, INC., and       :
WEIRTON STEEL CORPORATION,                   :
                                             :
                  Defendant-Intervenors.     :
                                             :

                                        JUDGMENT

               Upon consideration of the Final Results of Redetermination Pursuant to Court

Remand filed by the United States Department of Commerce in the above-captioned action on

December 2, 2003, all other papers and proceedings herein, and the lack of comment thereon, it

is hereby,

               ORDERED that the Final Results of Redetermination Pursuant to Court Remand

are affirmed in all respects.

                                                /s/ Jane A. Restani
                                                    Jane A. Restani
                                                    Chief Judge
Dated: New York, New York
This 22nd day of February, 2006